In an action pursuant to RPAPL 901 seeking the partition and sale of certain real property, the defendants appeal from an order of the Supreme *601Court, Queens County (Smith, J.), dated September 26, 1991, which denied their motion for renewal of the plaintiffs’ previous motion for summary judgment.
Ordered that the order is affirmed, with costs.
Contrary to the defendants’ contentions, we conclude that the documents submitted by the plaintiffs provided a sufficient basis for a court-appointed Referee to substantially comply with an order directing him to perform an accounting with regard to the income generated and expenditures incurred by the subject property (see, e.g., Matter of Skuse v Town of S. Bristol, 99 AD2d 670). Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.